Citation Nr: 0930582	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD) from October 15, 
2001 to June 24, 2002, and on and after September 1, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by the RO.  By that 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation therefor, effective from 
October 15, 2001, with a temporary total rating assigned from 
June 25, 2002 to August 31, 2002 pursuant to 38 C.F.R. 
§ 4.29.  On appeal, the Veteran seeks a higher evaluation for 
the periods that the 30 percent rating has been in effect.

In August 2006, the Board remanded the claim for further 
development.  In a February 2009 Supplemental Statement of 
the Case (SSOC), the VA Appeals Management Center (AMC) 
continued the previous denial.  The case has been returned to 
the Board.


FINDINGS OF FACT

1.  From October 15, 2001, to January 23, 2002, the Veteran's 
service-connected PTSD was manifested by suicidal ideation, 
impaired impulse control, near-continuous depression, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  

2.  From January 24, 2002, to June 24, 2002, and on and after 
September 1, 2002, the Veteran's service-connected PTSD 
results in total occupational and social impairment.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the Veteran's service-connected PTSD 
from October 15, 2001, to January 23, 2002, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
disability rating for the Veteran's PTSD have been met from 
October 15, 2001, to January 23, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for a 100 percent disability rating for the 
Veteran's PTSD have been met from January 24, 2002, to June 
24, 2002, and on and after September 1, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).

3.  The criteria for referral of the Veteran's claim to 
appropriate authority for consideration on an extra-schedular 
basis for the period from October 15, 2001, to January 23, 
2002 are not met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to an increased disability 
rating for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



Stegall concerns

In August 2006, the Board remanded the Veteran's claim for 
the VA AMC to obtain VA treatment records; to obtain records 
from J.D., Ph.D., and from C.B., LISW; and to schedule the 
Veteran for a VA psychiatric examination.

In September 2006, the AMC obtained VA treatment records 
dated thru July 2006.  A report of an October 2008 VA 
psychiatric examination reflects that the Veteran last 
received VA psychiatric treatment in September 2008.  Plus, a 
February 2009 statement from the Veteran's treating VA 
psychiatrist shows that he continues to receive VA 
psychiatric treatment.  The AMC has not obtained any VA 
treatment records from September 2006 to the present.  
However, in light of the decision below granting a 100 
percent disability rating on and after January 24, 2002, 
which includes the period of the missing VA treatment 
records, the Board finds that the treatment records from 
September 2006 to the present are unnecessary for the 
adjudication of the Veteran's claim.  There is no indication 
that these records are relevant to evaluating the level of 
psychiatric symptomatology for the period prior to January 
24, 2002.  In other words, the lack of these records does not 
impact the Board's decision.  See Brock v. Brown, 10 Vet. 
App. 155, 161-2 (1997) (VA is not obligated to obtain records 
which are not pertinent to the issue on appeal).

In May 2007, J.D, Ph.D., submitted additional treatment 
records.  In September 2007, the AMC attempted to obtain 
records from C.B., LISW.  The letter was returned as 
undeliverable.  Subsequently, however, in October 2007, the 
Veteran indicated that the records from C.B., LISW, were 
complete.  Thus, no further effort to obtain records from 
C.B., LISW, is necessary.  As noted above, the Veteran 
underwent a VA psychiatric examination in October 2008.

Although under Stegall v. West, 11 Vet. App. 268, 271 (1998), 
VA is required to comply with remand orders, substantial 
compliance, not absolute compliance, is all that is required.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this 
case, there has substantial compliance with the Board's 
directives.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who was 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA).

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
October 2001, March 2006, and September 2006.  Those letters 
were specifically intended to address the requirements of the 
VCAA.

The March 2006 and September 2006 VCAA letters informed the 
Veteran of the evidence necessary to establish entitlement to 
an increased rating.  As for the evidence to be provided by 
the Veteran, in the October 2001 and September 2006 VCAA 
letters the RO and AMC, respectively, asked the Veteran to 
identify and send relevant medical evidence.  The RO and AMC 
provided the Veteran with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, for each private or other non-VA doctor and 
medical care facility that treated him for his disability.

Moreover, in the October 2001 and September 2006 VCAA 
letters, the Veteran was informed that VA would provide a 
medical examination or obtain a medical opinion if it was 
necessary to make a decision on his claim.  (VA examinations 
were conducted in December 2002, December 2003, August 2005, 
and October 2008.)

In the September 2006 VCAA letter, the Veteran was advised 
that VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The Veteran was also informed that VA would 
make reasonable efforts on his behalf to get relevant records 
not held by a Federal agency, including records from state 
and local governments, private doctors and hospitals, and 
current or former employers.  

In the VCAA letters, the RO and AMC in essence informed the 
Veteran that he should submit any evidence in his possession 
relevant to his claim.  Those letters thus complied with the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b)(1) because the letter 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request a veteran to provide any evidence in 
the veteran's possession that pertains to the claim.)

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of the claim.  
Therefore, upon receipt of a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Elements (1), (2), and (3) are not at issue here.  The 
Veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to current level 
of disability, element (4), and as to effective date, element 
(5), in the March 2006 VCAA letter, pages 1-2, and the 
September 2006 VCAA letter, pages 1-3.

(iii.)  Pelegrini

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  This claim was 
initially adjudicated in March 2003, prior to the 2006 VCAA 
letters regarding Dingess/Hartman elements (4) and (5).  
However, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision. Although 
the totality of the required notice was not provided until 
after the Veteran's claim was initially adjudicated, the 
claim was subsequently re-adjudicated in a February 2009 
SSOC, thereby correcting any defect in the timing of the 
notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

(iv.)  General comments

Because there is no indication that there exists any evidence 
that could be obtained and that would have an effect on the 
outcome of this issue, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The evidence of record includes various lay statements, the 
Veteran's hearing transcript, private and VA treatment 
records, Social Security Administration (SSA) records, and 
reports of VA examinations, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent necessary.

As explained above in the Stegall section of this decision, 
there is no indication that recent VA treatment records are 
relevant to the Veteran's level of disability in 2001 and 
early 2002.  VA examinations were obtained in December 2002, 
December 2003, August 2005, and October 2008.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate.  
The reports of these examinations reflect that the examiners 
recorded the Veteran's current complaints; in three out of 
four cases, reviewed the Veteran's claims file; and conducted 
appropriate examinations.  The Board therefore concludes that 
the examinations are adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2008).  The Veteran and his representative 
have not contended otherwise.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of a 
representative.  He and his spouse testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).
Since this is an appeal as to the initial disability ratings 
assigned, the Board will apply Fenderson.

Specific rating criteria

The Veteran's PTSD is rated 30 percent disabling under 
Diagnostic Code 9411.  
Under this diagnostic code, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or a serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including PTSD, are rated under the same criteria 
in the Rating Schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the Veteran has 
been diagnosed with alcohol dependence.  That disorder is not 
service connected; indeed, the law precludes compensation for 
primary alcohol abuse.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(n), 3.301 (2008); VAOPGPREC 2-97 (Jan.16, 1997) 
(no compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs).  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence of record indicates that the Veteran's 
alcohol dependence appear to be in remission.  Therefore, the 
medical evidence does not show that it significantly 
contributes to the Veteran's current psychiatric 
symptomatology.  

In addition to alcohol dependence, the report of the October 
2008 VA examination shows a diagnosis of personality disorder 
not otherwise specified.  Governing regulations provide that 
personality disorders are not diseases within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits.  See 38 C.F.R. § 3.303(c), Part 4, § 
4.9 (2008); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  The October 2008 VA examiner noted that many of the 
Veteran's PTSD symptoms overlay with his personality disorder 
pathology.

Moreover, the Veteran has also been diagnosed as having other 
psychiatric disorders, namely bipolar disorder, major 
depressive disorder, and mood disorder not otherwise 
specified.  However, in a February 2004 statement, the 
Veteran's treating psychiatrist noted that the diagnoses of 
depression and PTSD are significantly connected to each 
other.  Later, in a February 2009 statement, the treating 
psychiatrist noted that the Veteran has bipolar disorder that 
is mainly manifested as depression.  That psychiatrist did 
not diagnose a separate depressive disorder.  In other words, 
the evidence shows that the Veteran's treating psychiatrist 
has revised her diagnosis from major depressive disorder to 
bipolar disorder.  Moreover, the October 2008 VA examiner 
stated that many of the Veteran's symptoms of PTSD overlap 
with his bipolar disorder and that his current degree of 
emotional dysfunction is at least as likely as not a 
combination of bipolar disorder and PTSD.  

In light of the above, the Board will treat all reported 
psychiatric symptomatology as being attributable to the 
Veteran's service-connected PTSD.

Schedular rating

There is conflicting evidence as the level of occupational 
and social impairment occasioned by the Veteran's PTSD.

The Veteran's long-standing treating VA psychiatrist and 
J.D., Ph.D., a former treating private psychologist, have 
assigned a GAF score of 45 for the Veteran's current 
impairment.  The VA psychiatrist has stated that the Veteran 
is unable to function in any work setting.  The treating 
psychiatrist noted that his concentration and memory 
problems, along with his easy irritability, would present 
major barriers to success in any work setting.  In a February 
2009 statement, the treating psychiatrist noted that over the 
past nine months, the Veteran has had decreased energy and 
motivation and recently had been only showering every four to 
five days.  The lack of showering is evidence of an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), a 
specific symptom in the rating criteria for a 100 percent 
disability rating.  In an April 2004 statement, Dr. J.D. 
noted that the Veteran's symptoms prevent him from being able 
to function adequately in a work setting.  In a February 2003 
statement, the VA treating psychiatrist indicated that the 
Veteran is totally and permanently disabled from his PTSD so 
as to prevent him from engaging in fully competitive work 
with a regular pace and persistence on a regular 40 hour per 
week basis.  

As to the opinion of the Veteran's treating VA psychiatrist 
and private psychologist, both the United States Court of 
Appeals for the Federal Circuit (the Federal Circuit) and the 
Court have specifically rejected the "treating physician 
rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, 
in offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that 
such assessment should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  See Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).

Furthermore, SSA determined that the Veteran was disabled 
effective January 24, 2002 from anxiety-related disorders and 
affective disorders.  VA is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  However, while a SSA decision is not controlling 
for purposes of VA adjudication, it is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (holding that VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award or 
deny VA benefits).

In addition, the August 2005 VA examiner assigned a GAF score 
of 50.  The August 2005 VA examiner noted that the Veteran 
was not able to work because of his mental and physical 
disabilities.

Plus, a November 2002 private hospitalization summary 
reflects that the Veteran was treated for worsening 
depression and suicidal ideas.  His GAF score on admission 
was 20, and his GAF score on discharge was 50.

Turning to social impairment, the Veteran has been married 
five times.  The report of the October 2008 VA examination 
shows that the Veteran's only socialization is going to 
Alcoholics Anonymous meetings once a week.  The October 2008 
VA examiner noted that the Veteran had limited social 
functioning.  The August 2005 VA examiner indicated that the 
Veteran is very socially withdrawn for a man his age and that 
he has no hobbies or regular friendships in his life other 
than his spouse.

As for evidence indicating that the Veteran does not have a 
total occupational and social impairment, the October 2008 VA 
examiner assigned a GAF score of 60 and noted the Veteran's 
reporting of being unemployed due to significant back 
injuries.  The December 2003 VA examiner assigned a GAF score 
of 61-65 for the Veteran's PTSD and opined that from a 
psychological standpoint, the Veteran was capable of working.  
The December 2003 VA examiner added that there is reason to 
believe that the Veteran may be exaggerating his degree of 
discomfort and dysfunction.  The December 2003 VA examiner 
indicated that the Veteran's neuropsychological test results 
tend to argue against the Veteran's symptoms being "totally 
debilitating."  The report of the December 2002 VA 
examination (which was also conducted by the same 
psychiatrist who conducted the October 2008 VA examination) 
reflects that the examiner assigned a GAF score of 70 for 
current impairment and a GAF score of 80 for impairment in 
the past year.

The Board is of course aware that the Veteran does not meet 
all of the criteria for a 100 percent rating.  However, the 
Board's inquiry is not necessarily strictly limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating).  

The Board has carefully weighed the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim.  When the evidence for and against 
the claim is in relative equipoise, by law, the Board must 
resolve all reasonable doubt in favor of the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  In 
this case, even though all of the criteria for a 100 percent 
disability rating have not been met, the Board finds that the 
evidence is equipoise as to whether the Veteran has a total 
occupational and social impairment.  Accordingly, a 100 
percent rating is assigned.

Fenderson considerations

The Veteran has appealed the initial disability rating 
assigned by the RO in its March 2003 rating decision.  Staged 
ratings under Fenderson are therefore for consideration.

There does appear to have been an increase of symptoms of 
PTSD since service connection was awarded.  As noted above, 
the Veteran's PTSD is now manifested by total occupational 
and social impairment.  However, as explained below, PTSD 
symptomatology from October 15, 2001, to January 23, 2002, is 
more appropriately described as an occupational and social 
impairment with deficiencies in most areas.

With respect to specific schedular criteria for a higher 
rating, there is no evidence of obsessive rituals which 
interfere with routine activities; speech being 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; or neglect of personal appearance and 
hygiene.

However, as for suicidal ideation and impaired impulse 
control, a February 2002 statement from C.B., LISW, reflects 
that the Veteran's PTSD had been manifested by suicidal 
ideation and anger outbursts.  Similarly, VA treatment 
records from May 2001 show suicidal ideation.

With regard to near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, a May 2001 VA treatment record shows the Veteran 
reporting moderate symptoms of depression.  At that time, a 
GAF score of 60 was assigned.

As for difficulty adapting to stressful circumstances 
(including work or a worklike setting), the Veteran worked 
full-time through January 23, 2002.  However, 2003 statements 
from the Veteran's former co-workers shows that the Veteran 
had difficulty completing tasks and that his mistakes were 
covered up by his co-workers.

Turning to an inability to establish and maintain effective 
relationships, the Board again notes the Veteran has been 
married five times.

After having reviewed all of the evidence, the Board 
concludes that the Veteran's PTSD symptomatology approximates 
that which would allow for the assignment of a 70 percent 
disability rating from October 15, 2001, to January 23, 2002.

As for the criteria for a 100 percent disability rating prior 
to January 24, 2002, there is no objective evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
the Veteran being in persistent danger of hurting himself or 
others, an intermittent inability to perform activities of 
daily living, disorientation to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  
There are no VA or private treatment records showing mental 
status evaluations specifically during the period from 
October 2001 to January 2002.  However, May 2001 VA treatment 
records reflect that the Veteran was alert and oriented times 
four.  He had no homicidal ideation.  While the Veteran in 
May 2001 had suicidal ideation with a plan, he had no intent 
to harm himself.  Thus, there is no evidence that the Veteran 
was in persistent danger of hurting himself or others.  May 
2001 VA treatment records show that the Veteran's thoughts 
were organized and that he had no auditory or visual 
hallucinations.  His memory was grossly intact.  He was also 
neatly groomed.  Moreover, the Veteran was employed full-time 
through January 23, 2002.  The Board has not identified any 
other aspects of the Veteran's service-connected PTSD which 
would enable it to conclude that the criteria for a 
100 percent rating were approximated prior to January 24, 
2002, and the Veteran has pointed to no such pathology.

Also, May 2001 VA treatment records show that the Veteran's 
long-standing VA treating psychiatrist assigned a GAF score 
of 60 for current impairment.  Similarly, Dr. J.D. in his 
April 2003 statement indicated that the Veteran's highest GAF 
score since the initiation of treatment in December 2001 was 
58.  These GAF scores are not reflective of a total 
occupational and social impairment.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included C.F.R. § 3.321(b)(1) in the January 2004 
Statement of the Case (SOC) and apparently considered the 
Veteran's claim under the regulation.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison of the level of 
severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  The rating 
criteria specifically considers industrial and social 
impairment.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  With regard to frequent 
hospitalizations, the record does not show that the Veteran 
was hospitalized at all for his PTSD during the period from 
October 15, 2001, to January 23, 2002.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the PTSD.  There is nothing in the record 
which suggests that the Veteran's PTSD markedly impacted his 
ability to perform his job as a telephone installer beyond 
that which is contemplated by the now-assigned 70 percent 
disability rating.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that under Fenderson, a 70 percent 
disability rating is assigned for the Veteran's PTSD from 
October 15, 2001, to January 23, 2002; and that a 100 percent 
disability rating is assigned from January 24, 2002, to June 
24, 2002, and on and after September 1, 2002.  To that 
extent, the appeal is allowed.


ORDER

An evaluation of 70 percent is granted for service-connected 
PTSD from October 15, 2001 to January 23, 2002, subject to 
the law and regulations governing the award of monetary 
benefits.

A total (100 percent) evaluation is granted for service-
connected PTSD from January 24, 2002, to June 24, 2002, and 
on and after September 1, 2002, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


